Citation Nr: 0328594	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  95-34 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for the death of the veteran 
as a result of VA medical treatment with Xanax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years, 
retiring in August 1975.  He died in October 1986.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in November 
1991 and August 1995 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  In the 
November 1991 decision, the RO denied service connection for 
the cause of the veteran's death.  The appellant entered 
notice of disagreement with this decision in May 1992; the RO 
issued a statement of the case on this issue in July 1992; 
and the appellant entered a substantive appeal, on a VA Form 
9, which was received in August 1992.  In the August 1995 
rating decision, the RO denied the appellant's claim for 
compensation for the veteran's death under the provisions of 
38 U.S.C.A. § 1151 as a result of VA medical treatment with 
Xanax.  The appellant entered notice of disagreement with 
this decision in September 1995; the RO issued a statement of 
the case on this issue in January 1996 (one of two issues 
included in a "supplemental statement of the case"); and 
the appellant entered a substantive appeal that appears to 
have been received in February 1996 in the form of a request 
for personal hearing.  The appellant was afforded a personal 
hearing on both issues at the RO in April 1997. 

The appellant has not asserted a claim for Dependency and 
Indemnity (DIC) benefits based upon a total service-connected 
disability of at least a ten-year duration prior to the 
veteran's death.  Hypothetical entitlement to DIC under 
38 U.S.C.A. § 1318 (West 2002) has not been explicitly raised 
or argued with specificity as required in Cole v. West, 13 
Vet. App. 268, 278 (1999).  It is not raised by the record.  
Accordingly, hypothetical entitlement is not at issue. 


REMAND

The appellant has raised two distinct claims for 
compensation.  One is entitlement to service connection for 
the cause of the veteran's death.  Another is entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the death of the veteran as a result of VA medical treatment 
with Xanax.  The regulatory criteria for each claim is 
distinct. 

With regard to the claim for service connection for the cause 
of the veteran's death, service connection for the cause of 
the veteran's death may be granted if a disorder incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2002); see Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  A service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other conditions, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (2002); see Ashley v. Brown, 6 Vet. App. 52, 57 
(1993).  A contributory cause of death is inherently one not 
related to the principal cause. In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c) 
(2002); see Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 
(1992).  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c). 

With regard to the claim of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 1991) for the 
death of the veteran as a result of VA medical treatment with 
Xanax, the controlling statute, 38 U.S.C.A. § 1151, provides 
that, where a veteran suffers an injury or an aggravation of 
an injury resulting in additional disability or death by 
reason of VA hospitalization, or medical or surgical 
treatment, compensation shall be awarded in the same manner 
as if such disability were service connected.  As the 
appellant's 38 U.S.C.A. § 1151 claim was filed in December 
1993, before changes in the law effective October 1, 1997, 
the issue before the Board is whether the veteran's death was 
"as a result of" VA hospitalization or medical or surgical 
treatment or examination (claimed to be the result of medical 
treatment with Xanax).  The appellant is not required to show 
negligence, error in judgment or other fault in the 
hospitalization or treatment furnished by VA, including for 
the period preceding the veteran's death in 1986.  See Brown 
v. Gardner, 115 S.Ct. 552 (1994).  The medical evidence must 
only demonstrate that the additional disability occurred "as 
the result of" VA treatment.  38 U.S.C.A. § 1151 (West 
1991).

The applicable statute and regulations in effect prior to 
October 1, 1997 provided that, when any veteran suffers an 
injury or aggravation of an injury as the result of VA 
hospitalization, medical or surgical treatment, submission to 
an examination, or the pursuit of a course of vocational 
rehabilitation, and not as a result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death to the veteran, disability 
compensation shall be awarded in the same manner as if such 
death were service connected.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.358(a) (as in 
effect prior to Oct. 1, 1997), 3.800 (2002).  In determining 
that additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  Compensation will not be payable for the continuance 
or natural progress of disease or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b) (as in effect prior to Oct. 1, 1997).

With regard to the claim for service connection for the cause 
of the veteran's death, the appellant has asserted various 
theories regarding the cause of the veteran's death.  The 
contention appears in sum to be that the veteran's 
longstanding tinnitus caused the veteran to have stress, 
which was treated with medication (including Xanax), and that 
either the stress or the medication caused a fatal cardiac 
arrhythmia that resulted in cardiopulmonary arrest.  For 
example, in June 1991, the appellant wrote that the veteran 
was exposed to acoustic trauma in service, the acoustic 
trauma caused "audio nerve damage," which caused "ear 
pain," dizziness, and headaches, which drove the veteran to 
the point of "distraction" (ostensibly to include 
depression).  It is unclear from this statement how the 
veteran's depression or "distraction" is alleged to have 
caused or contributed to the veteran's death.  In a July 1991 
Application for Dependency and Indemnity Compensation, the 
appellant wrote that she was claiming that the veteran's 
"death was due to the dizziness for which he was treated 
while in the Navy, and, the lethal, ultimately fatal 
combination of medication that the Navy prescribed for him."  

In her May 1992 notice of disagreement, the appellant wrote 
that the veteran experienced acoustic trauma in service, 
"damaged ear drums," the medications given to the veteran 
by the Navy or Government caused the veteran to have mood 
swings, and "caused his death."  The appellant contends 
that the veteran did not die from a "massive coronary," but 
instead "died of a seizure."  The appellant points out that 
the veteran was being treated with Xanax and other 
psychotropics at the time of his death.  In October 1992, the 
appellant wrote that the veteran's tinnitus "affected his 
mental capacity so much that it lead to his ultimate death 
from heart attack."  At a personal hearing in April 1997, 
the appellant testified that the veteran had tinnitus, the 
tinnitus "affected his thinking process," the veteran was 
taking Xanax at the time of his death or Xanax had been 
stopped prior to his death, the withdrawal of Xanax could 
cause seizures, and the veteran had seizures just prior to 
his death.  The appellant appears to contend that the 
"stress" from the disturbance of thinking process or 
"irritation" (which she contends was not a psychiatric 
disorder, including depression) somehow caused the veteran's 
heart to stop.  At the hearing, the appellant's 
representative contended there was a relationship between the 
veteran's tinnitus and stress, and possibly a relationship to 
the heart condition that caused the veteran's death.  

In an October 2003 brief, the appellant's representative 
contends that the veteran's tinnitus aggravated the veteran's 
depression, which resulted in the prescribing of medication, 
which in turn was "a contributory cause of death."  An 
August 1998 letter from James Salter, Ph.D., includes the 
opinion that the veteran's tinnitus caused "stress-related" 
psychological symptoms; the opinion did not further indicate 
how these symptoms are alleged to have contributed to the 
veteran's death.  A January 2003 VA physician concluded that 
it would be speculative to venture a diagnosis of the cause 
of death, whether due to cardiovascular or stress-related 
reasons.  The VA physician indicated that a comprehensive 
review and information about the risk factors in the 
development of coronary artery disease - including medical 
history, baseline set of laboratory tests, information about 
drinking and smoking habits, and a Holter monitor test report 
(dated December 18, 1995) - were needed in order to render 
such opinions as to the etiology of the veteran's death. 

With regard to the claim of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 1991) for the 
death of the veteran "as a result of" VA medical treatment 
with Xanax, the appellant has asserted that the veteran's 
death somehow resulted from Xanax that VA prescribed to the 
veteran.  For example, at the April 1997 personal hearing, 
the appellant testified that the veteran was taking Xanax at 
the time of his death or that Xanax had been stopped prior to 
his death, and the appellant's representative contended that 
withdrawing Xanax could result in a seizure or death.  The 
appellant submitted medical articles that include that, if 
Xanax is taken for long periods of time, cessation of taking 
Xanax may possibly result in withdrawal symptoms that include 
tremor, stomach cramps, insomnia, and convulsions.  A private 
statement from a podiatrist includes the opinion that the 
medications the veteran was taking "were interacting with 
each other and creating some type of adverse response" that 
affected the veteran emotionally (including depression) and 
physically (disorder unidentified).  

The evidence shows that the veteran died in October 1986.  
The Certificate of Death lists the immediate cause of death 
as cardiopulmonary arrest, due to or as a consequence of 
acute myocardial infarction.  At the time of the veteran's 
death, service connection had not been established for any 
disability.  

During the pendency of this appeal, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) became law.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100.  
Accordingly, the VCAA applies to the present case.

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  With regard to the claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for the death of the veteran 
"as a result of" VA medical treatment with Xanax, because 
of the change in the law brought about by the VCAA, a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the VCAA.  The record 
does not reflect that VA has informed the appellant of the 
evidence needed to substantiate her claim as to this issue.  
While the RO specifically notified the appellant of the 
provisions of the VCAA (in a May 2001 letter) and of the 
regulatory provisions of the VCAA (in a February 2003 
supplemental statement of the case), similar notification has 
not been provided with regard to the claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 1991).  In 
addition, the RO originally denied the appellant's 
38 U.S.C.A. § 1151 (West 1991) claim as not well grounded, 
and has not yet adjudicated this claim on the merits.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit Court made a conclusion similar to the 
one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Because this case is being remanded 
for additional development or to cure a procedural defect, 
the RO must take this opportunity to inform the appellant 
that, notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  The 
appellant may waive the right to notice and duty to assist 
required by the VCAA, although the record does not reflect 
that she has done so. 

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and satisfied.  
See also  38 C.F.R. § 3.159 (2002).  The RO should 
also notify the appellant of what evidence is 
required to substantiate the claim of entitlement 
to compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) for the death of the veteran as 
a result of VA medical treatment with Xanax, what 
evidence, if any, the veteran is to submit, and 
what evidence VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO 
must also review the claims file and ensure that 
all VCAA notice obligations have been satisfied in 
accordance with the recent decision in Paralyzed 
Veterans of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other applicable legal 
precedent. 

2.  The RO should request a copy of Holter monitor 
testing results conducted on December 18, 1985, and 
associate these with the claims file. 

3.  The RO should send the claims folder to the 
appropriate VA physician(s), preferably a cardiologist, 
for review of the relevant documents in the claims file 
regarding the issues of entitlement to service 
connection for the cause of the veteran's death and 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for the death of the 
veteran as a result of VA medical treatment with Xanax.  
The examiner is requested to review the relevant 
documents in the claims file and to indicate in writing 
that he or she has done so in conjunction with the 
opinions offered.  The examiner should, to the extent 
possible, conduct a comprehensive review of information 
about the risk factors in the development of coronary 
artery disease or cardiovascular disorder.  After a 
review of the record, the examiner is requested to offer 
the following etiology opinions: 
A. What is the most likely cause of the veteran's 
death?  Please specifically discuss the causes of 
cardiopulmonary arrest and acute myocardial 
infarction as reflected in the Certificate of 
Death, in light of all the relevant evidence of 
record.

B. Without determining whether the veteran's 
tinnitus was etiologically related to service, is 
it at least as likely as not that the veteran's 
tinnitus caused the reported headaches, depression, 
anxiety, or other psychiatric symptomatology?  

C. Did the veteran's psychiatric symptomatology, 
including depression or anxiety, and any associated 
stress, contribute substantially or materially to 
cause a cardiovascular disorder, including a 
terminal acute myocardial infarction and 
cardiopulmonary arrest?  

D. Did Xanax or other medications used by VA to 
treat the veteran's psychiatric symptomatology 
(including depression or anxiety) contribute 
substantially or materially to cause a 
cardiovascular disorder, including a terminal acute 
myocardial infarction and cardiopulmonary arrest? 

E. Did Xanax or other medications for psychiatric 
symptomatology (including depression or anxiety) 
contribute substantially or materially to cause a 
terminal acute myocardial infarction and 
cardiopulmonary arrest? 

F. Is it at least as likely as not that the 
veteran's death was "the result of" VA treatment 
of him with Xanax or other medication?  

With regard to each opinion, please note and 
discuss, as applicable, the private opinions in a 
May 1995 letter by Alexander Borgeas, D.P.M., and 
an August 1998 letter and other letters by James 
Salter, Ph.D., VA medical opinions dated in August 
1995 and January 2003, and medical article 
pertaining to tinnitus and its relation to 
psychiatric symptoms.  The examiner should explain 
the rationale for any opinion expressed.

4.  The RO should again review the record and 
readjudicate the issues of entitlement to service 
connection for the cause of the veteran's death and 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for the death of the 
veteran as a result of VA medical treatment with 
Xanax.  The RO should consider any additional 
evidence added to the record since the previous 
supplemental statements of the case, including 
additional medical opinion evidence.  If benefits 
sought on appeal remain denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and should be 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to the 
Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





